                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

R. ALEXANDER ACOSTA, SECRETARY OF         :
LABOR, UNITED STATES DEPARTMENT OF        :
LABOR,                                    :
                                          :
                  Plaintiff,              :
                                          :
            v.                            :                          No. 5:18-cv-3544
                                          :
ADAM SCHWAB, JODI SCHWAB,                 :
SCHWAB CONTRACTING, INC., and             :
SCHWAB CONTRACTING, INC. SIMPLE           :
IRA PLAN,                                 :
                                          :
                  Defendants.             :
__________________________________________

                                       OPINION
          Plaintiff’s Motion for Entry of Default Judgment, ECF No. 7—Granted

Joseph F. Leeson, Jr.                                                        December 20, 2019
United States District Judge

I.     BACKGROUND

       The Secretary of Labor of the United States 1 commenced this action against Adam

Schwab, Jodi Schwab, Schwab Contracting, Inc., and Schwab Contracting, Inc. SIMPLE IRA

Plan, to enjoin acts and practices which allegedly violate provisions of the Employment

Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”), as well as to

obtain restitution resulting from alleged breaches of fiduciary duties thereunder. See generally,

Plaintiff’s Complaint (“Compl.”), ECF No. 1. According to the Secretary, Schwab Contracting,




1
       R. Alexander Acosta served as the Secretary of Labor until July 19, 2019. The current
Secretary of Labor is Eugene Scalia. Plaintiff’s motion for default judgment was filed prior to
Secretary Acosta’s departure from office, and no formal motion has been made to alter the
caption of this action. The Court refers to the Plaintiff simply as “the Secretary” in this Opinion.
                                                 1
                                              121919
Inc., (“the Company”) is a general construction contractor located in Allentown, Pennsylvania,

and is principally owned by Adam Schwab, with Jodi Schwab, his wife, serving as payroll

officer (“the Schwabs”) (collectively, “Defendants”). See id. ¶¶ 7-8, 10. The Company is

allegedly the Plan Sponsor and Plan Administrator of Schwab Contracting, Inc. SIMPLE IRA

Plan (“the Plan”), an employee benefit plan as defined by ERISA. Id. ¶ 6. The Secretary

contends that in 2015 and 2016, the Plan was unlawfully mismanaged by the Schwabs.

Specifically, the Secretary alleges that the Schwabs failed to remit employee contributions to the

Plan, remitted certain employee contributions late without interest, and commingled employee

contributions with the general assets of the Company. See id. ¶¶ 12-13. As a result, the

Secretary claims the Plan suffered approximately $18,531.57 in losses from unremitted

employee contributions, and approximately $1,706.36 in lost interest. See id. ¶ 17.

       The Defendants have failed to respond to the Secretary’s Complaint, see ECF No. 1, or

otherwise appear in this action. On December 6, 2018, the Secretary moved for entry of default

pursuant to Federal Rule of Civil Procedure 55(a), see ECF No. 6, which the Clerk of the Court

entered the same day. On March 1, 2019, the Secretary moved for entry of default judgment

pursuant to Federal Rule of Civil Procedure 55(b). See generally Plaintiff’s Motion for Entry of

Default Judgment, ECF No. 7; see also Plaintiff’s Memorandum in Support of his Motion (“Pl.’s

Mem.”), ECF No. 7-1. The Defendants have failed to respond to the Secretary’s motion despite

proper service.

       For the reasons set forth below, the Secretary’s Motion for Entry of Default Judgment is

granted.




                                                2
                                             121919
II.    LEGAL STANDARD

       “When a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” FED. R. CIV. P. 55(a). Once the Clerk enters default, if the claim is not

for a sum certain as contemplated by Federal Rule of Civil Procedure 55(b)(1), then “the party

must apply to the court for a default judgment.” FED. R. CIV. P. 55(b)(2); see, e.g., Phoenix Ins.

Co. v. Small, 307 F.R.D. 426, 433 (E.D. Pa. 2015). In reviewing a motion for default judgment

under Rule 55(b),

       [t]he court’s initial inquiry is “whether the unchallenged facts constitute a
       legitimate cause of action.” 10A Charles Alan Wright, Arthur R. Miller, et
       al., Federal Practice and Procedure § 2688 (3d ed. 2013) (citing cases). As at the
       motion to dismiss stage, the court accepts as true the well-pleaded factual
       allegations in the plaintiff’s complaint, except those relating to damages, as though
       they were admitted or established by proof, Comdyne I, Inc. v. Corbin, 908 F.2d
       1142, 1149 (3d Cir. 1990), as well as all reasonable inferences that can be drawn
       from the complaint, e.g., Yang v. Hardin, 37 F.3d 282, 286 (7th Cir. 1994).
       Conclusory allegations and the parties’ legal theories or “conclusions of law” are
       not entitled to the same presumption and are not deemed admitted. Wright &
       Miller, supra, § 2688.

Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 270-71 (E.D. Pa. 2014) (footnotes

omitted).

       “If the court determines that the plaintiff has stated a cause of action, it must then assess

damages.” Yakubets, 3 F. Supp. 3d at 271. To that end, “[t]he court must ‘conduct an inquiry in

order to ascertain the amount of damages with reasonable certainty.’” Spring Valley Produce,

Inc. v. Stea Bros., No. CIV.A. 15-193, 2015 WL 2365573, at *3 (E.D. Pa. May 18, 2015)

(quoting Star Pacific Corp. v. Star Atlantic Corp., 574 F. App’x. 225, 231 (3d Cir. 2014)). Rule

55(b)(2) provides that the court “may conduct hearings” when it needs to determine the amount

of damages; however, “[i]f the court can determine the amount of damages to be awarded based



                                                 3
                                              121919
on affidavits or other evidentiary materials, ‘[t]he Court is under no requirement to conduct an

evidentiary hearing with testimony.’” Yakubets, 3 F. Supp. 3d at 271 n.8 (quoting E. Elec. Corp.

of N.J. v. Shoemaker Constr. Co., 657 F. Supp. 2d 545, 552 (E.D. Pa. 2009)).

       In addition to whether a complaint’s allegations state a cognizable claim, and, if so,

whether damages are ascertainable with “reasonable certainty,” Spring Valley Produce, Inc.,

2015 WL 2365573, at *3, there are three critical factors a court must consider in resolving a

motion for entry of default judgment—factors which recognize that entry of defaults and default

judgments are not favored. See United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194

(3d Cir. 1984); see also E. Elec. Corp. of New Jersey, 652 F. Supp. 2d at 604 (“Generally, the

entry of a default judgment is disfavored because it has the effect of preventing a case from

being decided on the merits. Thus, because a party is ‘not entitled to a default judgment as of

right,’ the court must use ‘sound judicial discretion’ in weighing whether or not to enter

a default judgment.” (quoting Prudential–LMI Commercial Ins. Co. v. Windmere Corp., 1995

WL 422794, at *1 (E.D. Pa. July 14, 1995))). These three factors are “(1) prejudice to the

plaintiff if default is denied, (2) whether the defendant appears to have a litigable defense, and

(3) whether defendant’s delay is due to culpable conduct.” 2 Chamberlain v. Giampapa, 210 F.3d

154, 164 (3d Cir. 2000); cf. Malibu Media, LLC v. Waller, No. 15-CV-03002, 2016 WL 184422,

at *2-*3 (D.N.J. Jan. 15, 2016) (explaining that “[u]nder Fed. R. Civ. P. 55(c), a district court

‘may set aside an entry of default for good cause’” only where it considers “(1) ‘whether the

plaintiff will be prejudiced,’ (2) ‘whether the defendant has a meritorious defense,’ and (3)

‘whether the default was the result of the defendant's culpable conduct,’” and observing that




2
        These factors are sometimes referred to as “Chamberlain factors,” referencing the Third’s
Circuit’s decision in Chamberlain v. Giampapa, 210 F.3d 154 (3d Cir. 2000).
                                                 4
                                              121919
“[t]hese are the same three factors that the Third Circuit considers in determining whether to

grant default judgment against a defendant” (quoting Budget Blinds, Inc. v. White, 536 F.3d 244,

256-57 (3d Cir. 2008) and Chamberlain, 210 F.3d at 164)).

III.   ANALYSIS

       A.      The Secretary has stated claims for violations of ERISA.

       The Secretary’s Complaint claims that the Defendants, through their conduct with respect

to the Plan, have violated six substantive provisions of ERISA: (1) Section 403(c)(1) of ERISA,

29 U.S.C. § 1103(c)(1), which prohibits the assets of a plan from inuring to the benefit of an

employer; (2) Section 404(a)(1)(A) of ERISA, 29 U.S.C. § 1104(a)(1)(A), which provides that a

fiduciary shall discharge his duties for the exclusive purpose of providing benefits to plan

participants and their beneficiaries, as well as defraying reasonable expenses of administering the

plan; (3) Section 404(a)(1)(B) of ERISA, 29 U.S.C. § 1104(a)(1)(B), which provides that a

fiduciary shall discharge his duties with care, skill, prudence, and diligence; (4) Section

406(a)(1)(D) of ERISA, 29 U.S.C. § 1106(a)(1)(D), which prohibits a fiduciary from causing a

plan to engage in a transaction constituting a direct or indirect transfer to, use by, or for the

benefit of, a party of interest, of any asset of the plan; (5) Section 406(b)(1) of ERISA, 29 U.S.C.

§ 1106(b)(1), which prohibits a fiduciary from dealing with the assets of a plan in his own

interest or for his own account; and (6) Section 406(b)(2) of ERISA, 29 U.S.C. § 1106(b)(2),

which prohibits a fiduciary from acting in any transaction involving a plan on behalf of a party

whose interests are adverse to the interest of the plan or the interest of its participants and

beneficiaries. See Compl. ¶¶ 19(a)-(f).




                                                  5
                                               121919
               1.      Facts alleged in the Complaint

       The Secretary contends the following allegations in the Complaint state claims for

violations of each of the above-six provisions of ERISA.

       Schwab Contracting, Inc, is a general construction contractor that performed business in

the Allentown, Pennsylvania area. Compl. ¶ 10. At all relevant times, Adam Schwab was the

owner and principle officer of the Company, and his wife, Jodi Schwab, was the Company’s

payroll officer. Id. ¶¶ 7-8. The Company allegedly established the Schwab Contracting, Inc.

SIMPLE IRA Plan on March 1, 2014, which permitted employee-participants to contribute a

portion of their pay to the Plan as elective salary deferrals through payroll deductions. Id. ¶ 11.

The Secretary asserts that Adam and Judy Schwab exercised discretionary authority or control as

to the management and administration of the Plan and disposition of the Plan’s assets, as well as

discretion over how employee contributions were withheld by the Company through weekly

payroll deductions. Id. ¶¶ 7-8, 14-15. The Complaint contends that, as a result, both Adam and

Judi Schwab are fiduciaries of the Plan within the meaning of Section 3(21) of ERISA, 29 U.S.C.

§ 1002(21), as well as “parties in interest” within the meaning of Section 3(14)(A), (C), (E), and

(F) of ERISA, 29 U.S.C. § 1002(14)(A), (C), (E), and (F). 3 Id. ¶¶ 7-8.

       The Secretary asserts that for payroll periods between June 1, 2015 and December 21,

2016, the Company and the Schwabs deducted money from the participants’ pay as employee

contributions to the Plan. Compl. ¶ 12. During this period, the Company and the Schwabs

allegedly failed to remit employee contributions to the Plan, remitted certain contributions late

without interest, and commingled employee contributions with the general assets of the



3
       Although this contention is legal in nature and therefore need not be accepted as true for
purposes of the Secretary’s motion, see Yakubets, 3 F. Supp. 3d at 271, the Court includes this
and other legal contentions here for continuity of the Secretary’s allegations.
                                                 6
                                              121919
Company. Id. Similarly, the Secretary contends that unremitted employee contributions are

assets of the Plan within the meaning of ERISA, which assets the Schwabs failed to ensure were

collected by the Plan. Id. ¶¶ 13, 14-15. The Secretary alleges that for the period between June

2015 and December 2016, the Plan suffered approximately $18,531.57 in losses from unremitted

employee contributions. Id. ¶ 17. Moreover, as of May 30, 2018, the Secretary alleges the Plan

suffered $1,706.36 in lost interest from unremitted employee contributions. Id. The Company

allegedly ceased operations on December 31, 2016. Id. ¶ 16.

               2.      Jurisdiction, the Secretary’s authority to sue, and other threshold
                       matters

       Before addressing whether the Complaint states causes of action for the six claimed

ERISA violations, the Court must address several threshold matters. First, subject matter

jurisdiction properly lies with this Court pursuant to Section 502(e)(1) of ERISA, 29 U.S.C. §

1132(e)(1). 4 Personal jurisdiction is also present, as the Secretary effected proper service of the

summons and Complaint on the Defendants. 5 Additionally, the Court notes that the Secretary

has the authority to commence the instant action to enforce provisions of Title I of ERISA

pursuant to Sections 502(a)(2) and (5) of ERISA, 29 U.S.C. §§ 1132(a)(2) and (5). 6




4
        Title 29 U.S.C. § 1132(e)(1) provides, in relevant part, that “the district courts of the
United States shall have exclusive jurisdiction of civil actions under this subchapter brought by
the Secretary.”
5
        Specifically, on September 12, 2018, copies of the summonses, Complaint, and waivers
of service were served by certified mail, return receipt requested, on the individual and entity
Defendants. The receipts were signed by Jodi Schwab on September 14, 2018, and returned to
counsel for the Secretary without the signed waivers of service. See ECF No. 4-1. On
November 5, 2018, counsel for the Secretary engaged a process server, Dennis Richman’s
services, to effected personal service of the summonses and Complaint. Personal service was
effected on November 7, 2018. See ECF No. 4-2. The Secretary’s motion for default judgment
and accompanying documents were also served on Defendants. See ECF No. 7-5.
6
        Title 29 U.S.C. § 1132(a)(2) provides that a civil action may be brought “by the
Secretary, or by a participant, beneficiary or fiduciary for appropriate relief under section
                                                 7
                                              121919
       The Court must make several additional threshold findings before proceeding to an

analysis of the alleged ERISA violations. Specifically, the Court finds that Schwab Contracting,

Inc. SIMPLE IRA Plan is, as alleged in the Complaint, properly considered an “employee benefit

plan” or “plan” as that term is defined in Section 3(3) of ERISA, 29 U.S.C. § 1002(3). 7

Additionally, the Court finds the Company and the Schwabs to be, as alleged in the Complaint,

properly considered both parties in interest and fiduciaries as those terms are defined in Sections

3(14)(A), (C), (E), (F) and (21) of ERISA, 29 U.S.C. §§ 1002(14)(A), (C), (E), (F), and (21). 8



1109 of this title.” Title 29 U.S.C. § 1109 in turn sets forth that liability for breach of fiduciary
duties is personal in nature.
        Title 29 U.S.C. § 1132(a)(5) provides that a civil action may be brought “except as
otherwise provided in subsection (b), by the Secretary (A) to enjoin any act or practice which
violates any provision of this subchapter, or (B) to obtain other appropriate equitable relief (i) to
redress such violation or (ii) to enforce any provision of this subchapter.”
7
        Title 29 U.S.C. § 1002(3) states that “[t]he term ‘employee benefit plan’ or ‘plan’ means
an employee welfare benefit plan or an employee pension benefit plan or a plan which is both an
employee welfare benefit plan and an employee pension benefit plan.” As is relevant here,
“employee pension benefit plan” is in turn defined as

       any plan, fund, or program which was heretofore or is hereafter established or
       maintained by an employer or by an employee organization, or by both, to the
       extent that by its express terms or as a result of surrounding circumstances such
       plan, fund, or program—

               (i) provides retirement income to employees, or

               (ii) results in a deferral of income by employees for periods extending to the
                    termination of covered employment or beyond.

29 U.S.C. § 1002(2)(A).
8
        Title 29 U.S.C. § 1002(14) defines “party in interest” with respect to an employee benefit
plan as follows: “(A) any fiduciary (including, but not limited to, any administrator, officer,
trustee, or custodian), counsel, or employee of such employee benefit plan;” “(C) an employer
any of whose employees are covered by such plan;” “(E) an owner, direct or indirect, of 50
percent or more” of (i) the combined voting power of all classes of stock, (ii) the capital interest
or profits interest of a partnership, or (iii) the beneficial interest of a trust or unincorporated
enterprise, which is also an employer; or “(F) a relative” of a fiduciary, employer, or direct or
indirect owner, which is defined to include a spouse.
        Title 29 U.S.C. § 1002(21)(A) defines a “fiduciary” as follows:
                                                  8
                                               121919
               3.      Individual alleged ERISA violations

       The Court next turns to addressing whether the facts alleged in the Complaint are

sufficient to state claims for the six ERISA violations alleged. Unfortunately, this is made

difficult by the fact that the Secretary has failed to provide any case citations to support his

contention that the six alleged ERISA violations have been sufficiently pleaded. See Pl.’s Mem.

at 5-7. This failure has moved the Secretary’s burden onto the Court. However, in light of the

public policy behind ERISA and the significant interests at play here, see Pittsburgh Mack Sales

& Serv., Inc. v. Int’l Union of Operating Engineers, Local Union No. 66, 580 F.3d 185, 193 (3d

Cir. 2009) (explaining that through ERISA, “Congress wanted to guarantee that if a worker has

been promised a defined pension benefit upon retirement—and if he has fulfilled whatever

conditions are required to obtain a vested benefit—he actually will receive it”), the Court

proceeds to address the individual alleged violations, based primarily on its own independent

research.



       Except as otherwise provided in subparagraph (B), a person is a fiduciary with
       respect to a plan to the extent (i) he exercises any discretionary authority or
       discretionary control respecting management of such plan or exercises any
       authority or control respecting management or disposition of its assets, (ii) he
       renders investment advice for a fee or other compensation, direct or indirect, with
       respect to any moneys or other property of such plan, or has any authority or
       responsibility to do so, or (iii) he has any discretionary authority or discretionary
       responsibility in the administration of such plan. Such term includes any person
       designated under section 1105(c)(1)(B) of this title.

See Srein v. Frankford Tr. Co., 323 F.3d 214, 220-21 (3d Cir. 2003) (“Fiduciary status attaches
to a person managing an ERISA plan under subsection (i) of § 1002(21)(A) if that person
exercises discretion in the management of the plan, or if the person exercises any authority or
control over the management or disposition of the plan's assets.”) (emphasis in original).
        Additionally, “person” is defined as “an individual, partnership, joint venture,
corporation, mutual company, joint-stock company, trust, estate, unincorporated organization,
association, or employee organization.” 29 U.S.C. § 1002(9).



                                                  9
                                               121919
                       a.      Section 403(c)(1) of ERISA, 29 U.S.C. § 1103(c)(1)

       The first cause of action is for the Defendants’ alleged violation of Section 403(c)(1) of

ERISA, 29 U.S.C. § 1103(c)(1). That provision mandates, with limited exceptions, that “the

assets of a plan shall never inure to the benefit of any employer and shall be held for the

exclusive purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan.” As the Supreme Court has explained,

“[t]he purpose of the anti-inurement provision, in common with ERISA’s other fiduciary

responsibility provisions, is to apply the law of trusts to discourage abuses such as self-dealing,

imprudent investment, and misappropriation of plan assets, by employers and others.” Raymond

B. Yates, M.D., P.C. Profit Sharing Plan v. Hendon, 541 U.S. 1, 23 (2004).

       The Court has found scant caselaw discussing the precise elements of a prima facie claim

of violation of ERISA’s anti-inurement provision. Indeed, it has found no binding precedent

from this Circuit. Making this absence of guiding case law more difficult is the fact that the

Secretary’s allegations border on conclusory. They can be boiled down to the following:

between June 1, 2015 and December 21, 2016, the Defendants failed to remit employee

contributions to the Plan, remitted certain contributions late without interest, and commingled

employee contributions with the general assets of the Company, resulting in the Plan suffering

losses. See Compl. ¶¶ 13, 16-17. Notably, there are no specific allegations as to what the

Defendants used the unremitted funds for. Such conclusory assertions have been found

insufficient to state a claim for violation of the anti-inurement provision by other courts. See,

e.g., Maez v. Mountain States Tel. & Tel., Inc., 54 F.3d 1488, 1505 (10th Cir. 1995) (upholding

the district court’s finding that the allegation that defendants “used surplus assets of the Pension

Plan in a manner which inured to the benefit of the Plaintiffs’ employer, [ ] and [ ] and failed to



                                                10
                                              121919
hold the Pension Plan assets for the exclusive purposes of providing benefits to participants in

the Pension Plan and their beneficiaries” was inherently conclusory and could not state a claim

for violation of the anti-inurement provision); 9 LaLonde v. Textron, Inc., 369 F.3d 1, 7 (1st Cir.

2004) (upholding the district court’s dismissal of an anti-inurement violation claim where

appellants made “no effort at all to explain how the scheme alleged caused plan assets to inure to

the benefit of [the plan sponsor] itself”).

        However, the Court recognizes that notwithstanding the lack of specific factual

assertions, where Plan assets have been commingled with Company funds, the Company ceases

operation, and the Plan suffers a significant loss—the alleged circumstances here—it cannot be

said that the Plan assets have been held “for the exclusive purposes of providing benefits to

participants in the Plan.” 29 U.S.C. § 1103(c)(1) (emphasis added). See, e.g., Chao v. Stuart,

No. CIV.H-04-1115, 2005 WL 1693939, at *7 (S.D. Tex. July 20, 2005) (explaining that with

respect to the duty of Section 1103(c)(1) to hold plan assets for “the exclusive purposes of

providing benefits to partisans in the plan and their beneficiaries,” where “a fiduciary breaches

this duty and allows plan assets to commingle with other corporate assets, then he will be held

liable”). Moreover, as at least one court has observed, the “intentionally one-sided purpose of

protecting employees and protecting the financial integrity of pension plans suggests that the

general command of 29 U.S.C. § 1103(c)(1) must be read liberally.” Soft Drink Indus. Local




9
        The Tenth Circuit went on to explain that “[a]n alleged violation of section 403(c) might,
for example, involve a reversion of surplus assets to an employer at a plan’s termination pursuant
to a plan provision. In the present case, no such reversion, diversion, or any other sort of
payment of surplus assets to [defendants] is alleged.” Id. at 1506 (internal citations omitted).



                                                11
                                              121919
Union No. 744 Pension Fund v. Coca-Cola Bottling Co. of Chicago, 679 F. Supp. 743, 747

(N.D. Ill. 1988) (footnote omitted).

       Taking these considerations into account, the Court finds that despite its barren nature,

the Secretary’s Complaint has stated a claim for violation of ERISA’s anti-inurement provision

against the Defendants.

                       b.      Sections 404(a)(1)(A) and (B) of ERISA, 29 U.S.C. §§
                               1104(a)(1)(A) and (B)

       Next, the Secretary contends that the Defendants violated Sections 404(a)(1)(A) and (B)

of ERISA, 29 U.S.C. §§ 1104(a)(1)(A) and (B), which provide that

       a fiduciary shall discharge his duties with respect to a plan solely in the interest of
       the participants and beneficiaries and—

               (A) for the exclusive purpose of:

                       (i) providing benefits to participants and their beneficiaries; and

                       (ii) defraying reasonable expenses of administering the plan; [and]

               (B) with the care, skill, prudence, and diligence under the circumstances
               then prevailing that a prudent man acting in like capacity and familiar with
               such matters would use in the conduct of an enterprise of a like character
               and with like aims.[10]

       Where, as here, the Complaint alleges that while the Schwabs were acting as fiduciaries

the Plan suffered a significant loss, and where, as here, it is alleged that the loss was the result of

the Schwabs’ unlawful commingling of funds, it seems the Schwabs necessarily cannot be

considered to have acted with “the care, skill, and diligence” of prudent people. Similarly, these

allegations, accepted as true, necessitate a finding that the Schwabs failed to act “for the



10
        These provisions of ERISA are codifications of traditional common law duties of
fiduciaries. See Reich v. Compton, 57 F.3d 270, 290 (3d Cir. 1995), amended (Sept. 8, 1995).



                                                 12
                                               121919
exclusive purpose of” providing benefits to Plan participants. Indeed, through their conduct, Plan

benefits have been lost or foreclosed to participants. See Perez v. Kwasny, No. CV 14-4286,

2016 WL 558721, at *2 (E.D. Pa. Feb. 9, 2016) (finding the Secretary stated claims for

violations of, inter alia, 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D), where defendant commingled

plan and employer-company funds and used plan funds to pay company expenses, and granting

default judgment accordingly), judgment entered, No. CV 14-4286, 2016 WL 521318 (E.D. Pa.

Feb. 9, 2016); Perez v. Railpower Hybrid Techs. Corp., No. 2:13-CV-134, 2013 WL 6048984, at

*2 (W.D. Pa. Nov. 15, 2013) (finding the Secretary stated claims for violations of 29 U.S.C. §§

1104(a)(1)(A), (B), and (D), where a plan administrator had ceased operations, leaving an

“orphaned” plan, to the detriment of plan participants, and concluding that “[t]he uncontroverted

facts in the Complaint establish that [defendant] was the Plan’s fiduciary and failed to meet the

duties imposed by the Act”); see also Reich v. Compton, 57 F.3d 270, 291 (3d Cir. 1995) (“We

agree with the Second Circuit that trustees violate their duty of loyalty when they act in the

interests of the plan sponsor, rather than with an eye single to the interests of the participants and

beneficiaries of the plan.”) (quotation marks omitted), amended (Sept. 8, 1995).

        Therefore, the Court finds that the allegations in the Secretary’s Complaint state claims

for violations of Sections 404(a)(1)(A) and (B) of ERISA, 29 U.S.C. §§ 1104(a)(1)(A) and (B).

                        c.      Section 406(a)(1)(D) of ERISA, 29 U.S.C. § 1106(a)(1)(D)

        The Secretary next alleges the Defendants violated Section 406(a)(1)(D) of ERISA, 29

U.S.C. § 1106(a)(1)(D), which prohibits a fiduciary from causing a plan to engage in a

transaction “if he knows or should know that such transaction constitutes a direct or indirect . . .

(D) transfer to, or use by, or for the benefit of a party in interest, of any assets of the plan.” As

the Third Circuit has construed it, 29 U.S.C. § 1106(a)(1)(D)



                                                  13
                                                121919
       provides that a fiduciary breach occurs when the following five elements are
       satisfied: (1) the person or entity is “[a] fiduciary with respect to [the] plan”; (2) the
       fiduciary “cause[s]” the plan to engage in the transaction at issue; (3) the transaction
       “use[s]” plan assets; (4) the transaction’s use of the assets is “for the benefit of” a
       party in interest; and (5) the fiduciary “knows or should know” that elements three
       and four are satisfied.

Reich, 57 F.3d at 278 (quoting 29 U.S.C. § 1106(a)(1)(D)). The Third Circuit has held that with

respect to these elements, element four requires a fiduciary to have a “subjective intent” to

benefit a party in intertest. Reich, 57 F.3d at 279-80. On the other hand, element five requires

that “the fiduciary in question either knew or reasonably should have known that the transaction

constituted the use of plan assets ‘for the benefit’ of a party in interest,” and thus “does not

require proof of the fiduciary’s subjective intent.” Id. at 280.

       Here, the prohibited “transaction” is the commingling of Plan assets with Company

funds. The Court finds that the Secretary’s allegations satisfy the five elements of a claim of

violation of 29 U.S.C. § 1106(a)(1)(D) with respect to this transaction: (1) the Complaint pleads,

and the Court has found, that the Schwabs are fiduciaries of the Plan; (2) the Schwabs are alleged

to have had discretionary control and management of the administration of the Plan, from which

the Court can draw a plausible inference that they were able to, and did, “cause” the Plan’s assets

to be commingled with Company funds; (3) this commingling necessarily involves the use of

Plan assets; (4) the use of Plan assets was for the benefit of the Company and/or the Schwabs,

the Schwabs’ subjective intent for which can be supported again by a plausible inference; and (5)

based on their role as managers of the Plan’s administration, the Schwabs knew or should have

known that they were commingling Plan assets with general Company funds. See, e.g., Pender

v. Bank of Am. Corp., 756 F. Supp. 2d 694, 705 (W.D.N.C. 2010) (“[Bank of America]

commingled the 401(k) assets with the [ ] Plan assets and then invested those assets with the

hope of offsetting the Bank’s obligation to fund the [ ] Plan. In turn, when the 401(k) assets

                                                 14
                                               121919
were transferred and commingled, 401(k) Plan participants lost their separate account

protections. The Plan fiduciaries thus allowed 401(k) Plan assets to be used for the Bank's

benefit and the expense of the 401(k) participants.”) aff’d sub nom. McCorkle v. Bank of Am.

Corp., 688 F.3d 164 (4th Cir. 2012).

          The Secretary has therefore stated a claim with respect to the Complaint’s fourth cause of

action.

                         d.      Sections 406(b)(1) and (2) of ERISA, 29 U.S.C. §§ 1106(b)(1)
                                 and (2)

          The Secretary’s fifth and sixth causes of action assert that the Defendants violated

Sections 406(b)(1) and (2) of ERISA, 29 U.S.C. §§ 1106(b)(1) and (2), respectively. These

provisions prohibit fiduciaries from (1) dealing with the assets of a plan in his or her own interest

or for his or her own account, and (2) acting in his or her individual or any other capacity in any

transaction involving the plan on behalf of a party those interests are adverse to the interests of

the plan.

          Here, the allegations that have established the ERISA violations discussed above also

establish violations of Sections 1106(b)(1) and (2). Accepting the Secretary’s allegations as true

and drawing all plausible inferences in the Secretary’s favor, the Court finds that while acting as

fiduciaries, the Schwabs (1) dealt with the Plan’s assets in their own and the Company’s

interest—a company which they owned and managed—by commingling Plan assets with

Company funds, and (2) acted—indeed, they were the lead and likely only actors—in a

transaction (again, commingling of funds) involving the Plan, on behalf of a party whose

interests are adverse to the interests of the Plan (the Company and/or themselves individually).

See Prof’l Helicopter Pilots Ass’n v. Denison, 804 F. Supp. 1447, 1452 (M.D. Ala. 1992)

(explaining that in drafting 29 U.S.C.A. § 1106(b)’s fiduciary standards, “Congress invoked the

                                                  15
                                                121919
common law of trust and traditional trust principles,” and “[o]ne of the fundamental principles of

trust law is that a fiduciary has the duty to separate strictly trust property from his own property

and to avoid commingling of funds”); cf. Cutaiar v. Marshall, 590 F.2d 523, 529 (3d Cir. 1979)

(endorsing “without reservation the interpretation of the Secretary” that “[w]hen identical

trustees of two employee benefit plans whose participants and beneficiaries are not identical

effect a loan between the plans . . . a per se violation of [Section 1106(b)(2)] exists”).

       The Secretary has therefore stated a claim with respect to the Complaint’s fifth and sixth

causes of action.

       B.      The Secretary is entitled to entry of a default judgment.

       As previously noted, where a plaintiff has stated a claim for relief, three factors guide

whether an entry of default judgment is warranted: (1) whether the plaintiff will be prejudiced if

default is denied; (2) whether the defendant appears to have a litigable defense; and (3) whether

defendant’s delay is due to culpable conduct. See Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000) (citing United States v. $ 55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir.

1984)). Application of these factors supports an entry of default judgment here.

       First, denying the motion would prejudice the Secretary greatly since the Secretary has

been deprived of its ability to litigate the ERISA violations against the Defendants. See Perez v.

Kwasny, No. CV 14-4286, 2016 WL 558721, at *2 (E.D. Pa. Feb. 9, 2016). What’s more, the

prejudice to the Secretary is, in reality, prejudice to the Plan participants who have been deprived

of their contributions by the Defendants’ breach of their fiduciary duties.

       Second, considering they have not responded in this matter, the “Defendant[s] ha[ve] put

forth no evidence or facts containing any information that could provide the basis for a

meritorious defense.” Bd. of Trustees, Local 888 Pension Fund v. Fixture Hardware Mfg. Corp.,



                                                 16
                                               121919
No. CV 16-8629, 2017 WL 3622029, at *5 (D.N.J. Aug. 22, 2017) (quoting HICA Educ. Loan

Corp. v. Surikov, No. CIV.A. 14-1045, 2015 WL 273656, at *2 (D.N.J. Jan. 22, 2015)).

“Additionally, there is nothing on the face of the Complaint indicating that a meritorious defense

is available.” Fixture Hardware Mfg. Corp., 2017 WL 3622029, at *5. Moreover, the Court

may presume that an absent defendant who has failed to answer has no meritorious defense, see,

e.g., Doe v. Simone, No. 12–5825, 2013 WL 3772532, at *5 (D.N.J. July 17, 2013), because “[i]t

is not the court’s responsibility to research the law and construct the parties’ arguments for

them.” Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 271-72 (E.D. Pa. 2014)

(quoting Econ. Folding Box Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 721 (7th Cir.

2008)).

          Third, the Defendants’ failure or refusal to “engage[ ] in the litigation process and [to]

offer[ ] no reason for this failure or refusal” may “qualif[y] as culpable conduct with respect to

the entry of a default judgment.” Yakubets, 3 F. Supp. 3d at 272 (citing E. Elec. Corp. of N.J. v.

Shoemaker Constr. Co., 657 F. Supp. 2d 545, 554 (E.D. Pa. 2009)); Perez v. Am. Health Care,

Inc. 401(k) Plan, No. CIV. 2:15-0377, 2015 WL 5682446, at *1 (D.N.J. Sept. 25, 2015)

(“[W]here a defendant has failed to answer, move, or otherwise respond, the defendant is

presumed culpable.”).

          Therefore, the Secretary is entitled to an entry of default judgment against the

Defendants. The Court must next determine the appropriate relief to be awarded.

          C.     The Secretary is entitled to the relief sought, in part.

          Pursuant to entry of a default judgment, the Secretary seeks (1) the removal of the

Defendants as fiduciaries to the Plan; (2) that Defendants restore to the Plan all losses, including

interest or lost opportunity costs; (3) an Order directing Defendants and their agents, employees,



                                                   17
                                                 121919
service providers, banks, accountants, and attorneys to provide the Secretary with all books,

documents, and records relating to the finances and administration of the Plan, and to make an

accounting to the Secretary of all contributions to the Plan, including transfers payments, or

expenses incurred or paid in connection with the Plan; and (4) an Order barring Defendants from

engaging in any future violations of ERISA and from serving as fiduciaries in the future. See

Pl.’s Mem. at 7-9.

       The Court first addresses the Secretary’s request for removal of the current fiduciaries to

the Plan. Pursuant to 29 U.S.C. § 1109(a), any fiduciary found to have breached his or her duties

“shall be subject to such other equitable or remedial relief as the court may deem appropriate,

including removal of such fiduciary.” Based on the finding that the Defendants have violated

their fiduciary duties and six of ERISA’s provisions, the Court finds their removal as fiduciaries

to the Plan to be appropriate.

       Turning to the Secretary’s request for restitution of all Plan losses, such relief is also

contemplated by 29 U.S.C. § 1109(a), which provides that any fiduciary who breaches his or her

duties with respect to a plan “shall be personally liable to make good to such plan any losses to

the plan resulting from each such breach, and to restore to such plan any profits of such fiduciary

which have been made through use of assets of the plan by the fiduciary.” Indeed, pursuant to

this provision, “[t]he Court must require a breaching fiduciary to restore a plan to the position it

would have been in but for that fiduciary’s illegal conduct.” Kwasny, 2016 WL 558721, at *3

(emphasis added). The next step then is determining the appropriate amount of restitution.

       The Secretary’s memorandum includes a declaration of Felicia A. Lige, an investigator

with the Philadelphia Regional Office of the Employee Benefits Security Administration of the

U.S. Department of Labor. See Lige Decl., ECF No. 7-2. In this declaration, Ms. Lige outlines



                                                 18
                                               121919
her investigation of the Defendants and her calculation of Plan losses. Ms. Lige states that from

(1) employee contributions for thirteen Company employees and (2) interest on those

contributions using the Internal Revenue Code underpayment interest rate set forth in 26 U.S.C.

§§ 6621 and 6622 for the relevant time period, total contributions unremitted to the Plan were

$18,531.57, with interest on those unremitted contributions totaling $2,552.43, through March 1,

2019, for a total unremitted amount of $21,084.00 as of March 1, 2019. See Lige Decl. ¶¶ 2(i)-

(k). Ms. Lige states that the below chart represents her findings for each of the thirteen Plan

participants:

                                       EE                           Total Owed to
                     Name         Contributions        Interest          EE
                A. Boyle                  $17.94           $2.47             $20.41
                D. Mason               $1,077.70         $148.44          $1,226.14
                D. Rodriguez           $1,461.52         $201.30          $1,662.82
                D. Dentith             $1,370.55         $188.77          $1,559.32
                G. Zettlemoyer            $35.33           $4.87             $40.20
                J.Kline                $1,534.15         $211.30          $1,745.45
                J. Colon                 $430.70          $59.32            $490.02
                Ma. Schwab               $885.00         $121.89          $1,006.89
                Mo. Schwab               $317.00          $43.66            $360.66
                N.Gross                $7,917.23       $1,090.47          $9,007.70
                R. Schwab              $1,299.94         $179.05          $1,478.99
                R. McHugh                $366.20          $50.44            $416.64
                W. Colon               $1,818.31         $250.44          $2,068.75
                         Totals      $18,531.57        $2,552.43         $21,084.00


       The Court credits Ms. Lige’s findings and determines that through them, the Secretary

has established the amount of Defendants’ restitution with “reasonable certainty.” United States

v. Parente, No. CV 3:19-1086, 2019 WL 4962976, at *4 (M.D. Pa. Oct. 8, 2019) (“The Court

must ‘conduct an inquiry to ascertain the amount of damages with reasonable certainty.’”




                                                19
                                              121919
(quoting Spring Valley Produce, Inc. v. Stea Bros., 2015 WL 2365573, at *3 (E.D. Pa. May 18,

2015))). The Court will therefore order restitution pursuant to the Secretary’s motion.

       The remainder of the relief sought—an order directing Defendants and their agents, etc.,

to provide the Secretary with all relevant books and documents, along with an accounting of all

Plan finances; an order barring Defendants from engaging in future ERISA violations; and, more

comprehensively, an order barring Defendants from serving as fiduciaries in the future—is

equitable in nature. “A federal court enforcing fiduciary obligations under ERISA is [ ] given

broad equitable powers to implement its remedial decrees.” Kwasny, 2016 WL 558721, at *3

(quoting Delgrosso v. Spang & Co., 769 F.2d 928, 937 (3d Cir. 1985)). The Court finds only

part of this equitable relief to be appropriate under the circumstances of this case.

       Undoubtedly, the Defendants’ violation of ERISA and their duties as fiduciaries warrants

an order directing their cooperation with the Secretary in assuring Plan participants are made

whole and barring future ERISA violations. However, the Court finds the Secretary’s showing

in support of a permanent injunction from future fiduciary duties to be insufficient. See Pl.’s

Mem. at 9. None of the legal authorities cited 11 are controlling, nor were any of these decisions

issued pursuant to a default judgment as in the instant case. Moreover, each appears to have

involved blatant, especially egregious self-dealing, as well as losses of significantly higher

amounts than are involved here. See, e.g., Beck v. Levering, 947 F.2d 639, 641 (2d Cir. 1991);

Reich v. Lancaster, 55 F.3d 1034, 1040-41 (5th Cir. 1995). The Secretary has failed to

demonstrate how these decisions support a permanent injunction in light of the facts of this




11
        The Court was unable to locate the third of the three decisions cited by the Secretary—
Brock v. Ardito. However, if it truly is a 1987 decision from the U.S. District Court for the
Eastern District of New York, as it appears to be in the Secretary’s memorandum, the decision is
neither controlling nor likely to be persuasive.
                                                 20
                                               121919
case. 12 That is not to say that the Schwabs should or will serve in a future fiduciary capacity; it

is only to say that the Secretary has failed to meet his burden. 13

       Lastly, the Court finds that the Secretary is entitled to an award of costs for prevailing in

this action. See Chao v. Pinder, No. CIV.A.01-007, 2002 WL 169264, at *3 (D. Del. Jan. 31,

2002) (“The court finds that the Secretary’s request for costs is reasonable . . . . ERISA

authorizes costs to be awarded against the defendant in any action on behalf of a plan to enforce

a delinquent employee benefit plan payment.” 14 (citing 29 U.S.C. § 1132(g)(2)(D))).

       D.      The Defendants are jointly and severally liable.

       As a final matter, the Court briefly addresses the nature of the liability in this case

between the co-Defendants. The Secretary contends that each Defendant is liable for the claimed

ERISA violations as a co-fiduciary. See Pl.’s Mem. at 7. ERISA Section 405(a), 29 U.S.C. §

1105(a), provides as follows:

       In addition to any liability which he may have under any other provisions of this
       part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
       responsibility of another fiduciary with respect to the same plan in the following
       circumstances:

               (1) if he participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such act or omission is a
               breach;


12
       That the Complaint’s allegations border on conclusory, as noted previously, further
hinders the Secretary’s ability to satisfy his burden in this regard.
13
       While in Perez v. Kwasny, No. CV 14-4286, 2016 WL 558721 (E.D. Pa. Feb. 9, 2016), a
decision cited several times in this Opinion, the district court did order a permanent injunction, in
doing so it cited only the same two non-controlling decisions as appear in the Secretary’s
memorandum. See id. at *4. Moreover, in an additional Eastern District of Pennsylvania
decision where the district court issued a permanent injunction, Perez v. Koresko, the
circumstances were quite different from those here. See Perez v. Koresko, 86 F. Supp. 3d 293,
392 (E.D. Pa. 2015), judgment entered, No. CIV.A. 09-988, 2015 WL 1182846 (E.D. Pa. Mar.
13, 2015), amended, No. CIV.A. 09-988, 2015 WL 2236692 (E.D. Pa. May 13, 2015), and aff'd
sub nom. Sec’y U.S. Dep’t of Labor v. Koresko, 646 F. App’x 230 (3d Cir. 2016).
14
       “Moreover, the Secretary would be entitled to costs even without leave of court
under Federal Rule of Civil Procedure 55(b)(1).” Id.
                                                 21
                                               121919
               (2) if, by his failure to comply with section 1104(a)(1) of this title in the
               administration of his specific responsibilities which give rise to his status as
               a fiduciary, he has enabled such other fiduciary to commit a breach; or

               (3) if he has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach

       The Court finds that based on the Secretary’s allegations—which, taken as true,

establish violations of six provisions of ERISA—the Schwabs are liable as co-fiduciaries under

29 U.S.C. § 1105(a)(1)-(3). Given the nature of their relationship as husband and wife and as

manager and payroll officer of the Company, it is probable that Adam and Jodi Schwab (1) each

knowingly participated in and undertook to conceal the acts or omissions of the other with

respect to the commingling of Plan assets; (2) through this participation in or concealment of

the commingling of funds, each enabled the other to further the breach of the fiduciary duty;

and (3) each failed to make reasonable efforts to remedy the ongoing breach. The Company, as

Plan Administrator, which was controlled and managed by the Schwabs, is similarly liable as a

co-fiduciary. See 29 U.S.C. §§ 1002(9), (21)(A). As a result, Adam Schwab, Jodi Schwab, and

the Company are jointly and severally liable in this action. 15 See Sec’y United States Dep't of

Labor v. Kwasny, 853 F.3d 87, 91-92 (3d Cir. 2017) (“The Plan’s trustees are jointly and

severally liable for money that is withheld but misdirected from a plan.”); Trustees of the Nat’l




15
        With respect to the final Defendant in this action—the Plan—the Court notes that while it
is a proper defendant, see Evans v. Employee Benefit Plan, Camp Dresser & McKee, Inc., 311 F.
App’x 556, 558 (3d Cir. 2009) (“In a claim for wrongful denial of benefits under ERISA, the
proper defendant is the plan itself or a person who controls the administration of benefits under
the plan.” (citing 29 U.S.C. § 1132(a)(1)(B))), the Plan “cannot be liable as a fiduciary
under ERISA § 409(a), 29 U.S.C. § 1109(a), since it is not an individual, corporation, or other
association.” Ranke v. Sanofi-Synthelabo Inc., 436 F.3d 197, 199 (3d Cir. 2006); see 29 U.S.C. §
1132(a)(2) (providing that a civil action may be brought “by the Secretary, or by a participant,
beneficiary or fiduciary for appropriate relief under section 1109 of this title”); see also 29
U.S.C. § 1109(a) (setting forth that liability for breach of fiduciary duties is personal in nature).
                                                22
                                              121919
Elevator Indus. Pension v. GMS Elevator Servs., Inc., No. CV 18-00538, 2018 WL 4510495, at

*6 (E.D. Pa. Sept. 20, 2018) (“[B]ecause Plaintiffs have alleged that Gordon and Pamela

Simpkins failed to timely report and make contributions, they have breached their fiduciary

duties. Therefore, both Gordon and Pamela Simpkins are jointly and severally liable for the

damages.”).

IV.    CONCLUSION

       For the foregoing reasons, the Court grants the Secretary’s motion for entry of default

judgment against the Defendants, and awards, in part, the relief sought. An appropriate Order

follows this Opinion.

                                                      BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Court




                                               23
                                             121919
